Citation Nr: 1401847	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-04 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bilateral sensorineural hearing loss, currently evaluated as noncompensable.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for vertigo. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was certified to the Board by the RO in San Juan, the Commonwealth of Puerto Rico. 

The appeal as to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for vertigo is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The medical evidence of record shows that, at worst, the Veteran's service-connected bilateral sensorineural hearing loss disability is manifested by Level II hearing loss in his right ear and Level I hearing loss in his left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's March 2010 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the March 2010 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and of the different types of evidence available to substantiate his claim for a higher rating.  Moreover, this letter informed him of the requirements to obtain a higher rating and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the March 2010 examiner took into account the Veteran's statements, which allowed for a fully-informed evaluation of the claimed disability.  Id.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2013).
Information in the claims file indicates that the Veteran has applied for and been granted disability benefits from the Social Security Administration (SSA), effective December 1994.  However, the record does not reflect that SSA records from 1994 would be relevant to his current claim for an increased rating for bilateral sensorineural hearing loss, as the current level of the Veteran's service-connected current hearing loss is the relevant issue on appeal.  Accordingly, VA has no further duty to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.")

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The evaluations derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  In addition, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

A March 2005 rating decision granted service connection for bilateral sensorineural hearing loss and assigned a noncompensable disability rating.  In February 2010, the Veteran filed a claim for an increased disability rating for his service-connected bilateral sensorineural hearing loss.  In support of his claim, the Veteran submitted copies of non-VA medical evidence including a private audiological treatment report dated in November 2008.  He also submitted a private treatment record dated in October 2010; however, this report does not contain any speech audiometry data.  Accordingly, this evidence is inadequate to rate the Veteran's service-connected bilateral sensorineural hearing loss.

In August 2009, the Veteran underwent a VA audiological evaluation.  The Veteran reported no significant benefit from the use of his hearing aids.  Upon examination, pure tone hearing threshold levels, in decibels, were

HERTZ
1000
2000
3000
4000
RIGHT
40
45
55
55
LEFT
5
20
20
35

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 48.75 decibels in the right ear and 20 decibels in the left ear.  Speech recognition scores were 88 percent in the right ear and 100 percent in the left ear.  The diagnostic impression in the right ear was of mild to moderately severe sensorineural hearing loss from 250 Hertz to 8,000 Hertz, with mildly reduced speech recognition ability and normal middle ear function.  The examiner stated that in the left ear, hearing was within normal limits from 250 Hertz to 8,000 Hertz, except for a mild sensorineural hearing loss at 4,000 Hertz.  The Veteran had excellent speech recognition ability and normal middle ear function in the left ear.  

In March 2010, the Veteran was provided with a VA audiological examination.  Upon examination, pure tone hearing threshold levels, in decibels, were 

HERTZ
1000
2000
3000
4000
RIGHT
45
50
55
55
LEFT
10
20
20
40

The average puretone thresholds were 51.25 decibels in the right ear and 22.5 decibels in the left ear.  Speech recognition scores were 88 percent in the right ear and 100 percent in the left ear.  The examiner indicated that the Veteran's hearing evaluation revealed a moderate to moderately severe sensorineural hearing loss from 500 to 4,000 Hertz, with normal middle ear function and excellent speech recognition in the right ear.  There was normal hearing from 500 to 3,000 Hertz, with a mild sensorineural hearing loss at 4,000 Hertz, and normal middle ear function and excellent speech recognition, in the left ear.  The examiner also indicated that the effect of the hearing disability on the Veteran's occupation was significant, and that the disability's impact on occupational activities would be hearing difficulty.

Applying the above results from the August 2009 and the March 2010 VA examinations to the Rating Schedule, shows Level II hearing acuity in the right ear, and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable disability rating for bilateral sensorineural hearing loss under Diagnostic Code 6100.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2013).  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Based on the findings of the August 2009 and the March 2010 VA audiology examinations, neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Id. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected bilateral sensorineural hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  When comparing the findings of the Veteran's audiological evaluations with the requisite criteria of the Rating Schedule, the Board finds that the Veteran's bilateral sensorineural hearing loss disability is congruent with the disability picture represented by a noncompensable disability rating.  Ratings in excess of that assigned above are provided for by the regulations for certain manifestations of bilateral sensorineural hearing loss, but the medical evidence demonstrates that those manifestations are not present.  With regard to functional impairment, the Veteran's speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The evidence shows no distinct periods of time during the appeal period when the Veteran's service-connected bilateral sensorineural hearing loss disability varied to such an extent that a rating greater or less than the rating currently assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for his bilateral sensorineural hearing loss for the period of time in question, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable disability rating for bilateral sensorineural hearing loss is denied. 


REMAND

With regard to whether new and material evidence has been submitted to reopen a claim for service connection for vertigo, information in the claims file indicates that the Veteran has applied for and been granted disability benefits from SSA, effective December 1994.  However, it does not appear that the RO has requested from SSA all medical records upon which any claim or award of disability benefits was based.  Pursuant to the duty to assist, these records must be requested.  See 38 C.F.R. § 3.159(c)(2) (2013); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must request from SSA all medical records upon which any claim or award of disability benefits was based.  All records obtained or any response received must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing all appropriate development, the RO must readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

(CONTINUED ON NEXT PAGE)

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


